Citation Nr: 0705255	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently jurisdiction of his 
claim was transferred to the RO in San Juan, the Commonwealth 
of Puerto Rico.  The veteran currently lives in Puerto Rico.  

The veteran requested a Travel Board hearing in his October 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in May 2005.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  There is no competent evidence of hypertension in service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current hypertension and his 
period of active service decades before. 


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee at 1043.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).   

In essence, once it has been determined that the veteran 
engaged in combat with the enemy, there are three more steps 
to the application of section 1154(b) and the combat 
presumption.  Caluza at 507-513.          

First, the lay or other evidence of service incurrence or 
aggravation must be "satisfactory."  Caluza at 507; Arms v. 
West, 12 Vet. App. 188, 194 (1999).  The Court held that 
"satisfactory evidence" in section 1154(b) means "credible 
evidence".  Caluza at 510.  In determining whether documents 
and statements submitted by a veteran are "satisfactory" 
evidence under section 1154(b), a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran.  Caluza at 511.    

Second, the lay or other evidence of service incurrence or 
aggravation must be "consistent with the circumstances, 
conditions, or hardships of service."  See generally Caluza 
v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. 
App. 188 (1999).

In sum, evidence submitted by the veteran or on his behalf, 
in order to get beyond steps one and two, need only be, 
basically, internally consistent, facially plausible, and 
consistent with other evidence submitted by the veteran or on 
his behalf.  Caluza at 508-512 (emphasis added).    

Third, if the evidence of service incurrence is satisfactory 
and consistent with combat service, the veteran prevails 
unless this evidence is rebutted by clear and convincing 
evidence that the disease or injury was not incurred or 
aggravated in service or during an applicable presumptive 
period.  See 38 U.S.C.A. § 1154(b); Caluza at 508-512 (1995); 
Arms v. West, 12 Vet. App. 188 (1999).  Therefore, a medical 
record should generally be weighed under the clear-and-
convincing-evidence standard, after the adjudication 
evidentiary requirements have been relaxed, rather than under 
the preponderance standard in the application of the first or 
second evidentiary element.  Caluza at 512.      

The veteran contends that he developed hypertension during 
military service.  He states in his October 2004 substantive 
appeal that his March 1970 separation examination clearly 
shows hypertension.  He also indicates that physicians have 
prescribed medication for his hypertension since discharge 
from service in 1970.  He provides no further detail as to 
any symptoms of hypertension or a heart condition during 
service.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records from El 
Paso and San Juan dated in 2003 and 2004 reveal a diagnosis 
of hypertension.  A January 2003 record discloses that the 
condition is uncontrolled because the veteran indicated that 
he did not need to take his high blood pressure medication.  
Regardless, based on the above, the evidence demonstrates 
current hypertension.  

In this case, there is no question that the veteran's combat 
experiences could have caused hypertension.  This is not in 
dispute.  The critical question, however, is whether the 
veteran's service more than 35 years ago has caused the 
veteran's current disorder.

A review of the veteran's service medical records (SMRs) 
reveals no evidence of any complaint, treatment, or diagnosis 
of hypertension or any other heart condition during service.  
38 C.F.R. § 3.303(b).  His enlistment and separation 
examinations were both negative for hypertension, as blood 
pressure readings were in the range of normal.  Thus, the 
SMRs, as a whole, provide negative evidence against the 
claim.  

In addition, the veteran states in his substantive appeal 
that medication has been prescribed for his hypertension 
since discharge in 1970.  However, a June 1970 VA examination 
conducted right after discharge is entirely negative for 
hypertension or any mention of hypertension medications, 
providing strong evidence against the claim.  The veteran's 
blood pressure readings at that time were 120/80.  In January 
2003, the readings were much higher. 

In fact, the first evidence of hypertension treatment in the 
claims folder is from 2003, over 30 years after discharge 
from service.  This lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The Board 
must find that the post-service medical record, indicating a 
disorder that did not exist until decades after service, 
provides highly probative evidence against this claim. 

Finally, the veteran also asserts that his separation 
examination demonstrated hypertension.  The veteran's blood 
pressure reading at that time was 142 (systolic) over 82 
(diastolic) (142/82).

For VA evaluation purposes, "hypertension" means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2005).

Upon review of his separation examination, there is no 
diagnosis or evidence of hypertension.  The veteran is 
competent to describe symptoms he experienced related to 
hypertension during service, but he is not competent to offer 
a diagnosis of hypertension.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The lay evidence the veteran 
has presented, even assuming its credibility, is simply not 
competent when compared to the other evidence of record.  See 
38 C.F.R. § 3.159(a)(2).            

Taken in context of all the service and post-service evidence 
of record, there is clear and convincing evidence to rebut 
the veteran's lay statements regarding incurrence of 
hypertension in-service or during an applicable presumptive 
period.  Accordingly, the combat presumption affords the 
veteran no benefit in this case.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

It follows that there is no basis to award service connection 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Service connection also may not be established on a 
presumptive basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  Moreover, there is no competent evidence of a 
nexus between the veteran's current hypertension and his 
period of active service from March 1966 to March 1970.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Service and post-service medical records 
both provide strong evidence against the veteran's claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension.  38 
U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in October 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO correctly issued the December 
2003 VCAA notice letter prior to the December 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the evidence he has submitted in 
the form of written statements.  Moreover, the VCAA letter, 
rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) advised the veteran 
of what missing evidence was relevant and necessary to 
demonstrate service connection.  The veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and was scheduled for a Board hearing, which he 
failed to appear to without good cause.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and VA outpatient treatment records.  There is 
no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private medical 
records.  In his substantive appeal, the veteran mentions 
private medical records he will submit in support of his 
claim, but he neither adequately identifies these records nor 
authorizes VA to obtain these records.  Further, he never 
submitted these records.   

In addition, an effort was made to obtain a VA examination 
and opinion regarding a possible link between the veteran's 
hypertension and military service.  The veteran, however, 
failed to report to his scheduled VA examination in November 
2003.   When the veteran does not appear for a scheduled 
examination in conjunction with an original claim for service 
connection, the claim will be rated on the evidence of 
record. 38 C.F.R. § 3.655(b).  The veteran contends that he 
did not know an examination was scheduled for him because he 
was not in Puerto Rico at the time.  In addition, the claims 
folder is negative for a specific notice letter to the 
veteran regarding the examination.  

Nonetheless, based on the evidence present in the claims 
folder, the Board does not believe that a remand for an 
examination is warranted.

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. 
§ 3.159(c)(4)(i). 

Simply stated, the standards of McLendon are not met in this 
case.  SMRs are negative for hypertension, and there is clear 
and convincing evidence to rebut the veteran's lay evidence 
of in-service incurrence, such that application of the combat 
presumption is not warranted.  Further, post-service records 
are silent as to any nexus between service and hypertension.  
As a whole, service and post-service medical records provide 
no basis to grant the hypertension claim, and in fact provide 
evidence clearly against the claim, such that no basis for a 
VA examination is warranted.

In addition, the Board has considered the decision in Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of competent evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for hypertension is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


